UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                           No. 98-41554
                         Summary Calendar
                      _____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                              versus

                       JOSE SOTO ZAMARRIPA,

                                                Defendant-Appellant.


          Appeal from the United States District Court
               for the Southern District of Texas
                       (No. C-98-CR-192-1)


                          July 20, 1999

Before WIENER, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jose Soto Zamarripa appeals his conviction and sentence for

being a felon in possession of a firearm, asserting that:       the

district court erred in ruling that he voluntarily consented to the

search of his house and in concomitantly denying his motion to

suppress; he should have received a three-level, as opposed to only
a two-level, reduction for acceptance of responsibility; and the

court did not adequately give him the right of allocution at

sentencing, as required under FED. R. CRIM. P. 32(c)(3)(C).




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                              - 1 -
      Concerning the voluntariness of a consent to search, we review

this factual finding for clear error.            Pursuant to our review, we

find no such error.      See United States v. Tompkins, 130 F.3d 117,

121   (5th    Cir.   1997),    cert.   denied,    118   S.   Ct.    1335   (1998).

Zamarripa could have voluntarily consented even though he may not

have know that he had the right to refuse permission for the

search.      See United States v. Watson, 423 U.S. 411, 424-25 (1976);

United States v. Brown, 102 F.3d 1390, 1397 (5th Cir. 1996),

overruled on other grounds, United States v. Brown, 161 F.3d 256

(5th Cir. 1998)(en banc).

      Regarding the district court not reducing the reduction for

acceptance of responsibility by another level, pursuant to U.S.S.G.

§   3E1.1(b),     Zamarripa     maintains      that   such   a     reduction   was

appropriate because he waived his right to a jury trial and

stipulated the facts.         On the other hand, he did not plead guilty,

moved to suppress the weapons found during the search of his home,

and retained his right to appeal.                Under these circumstances,

Zamarrripa did not satisfy the requirements of § 3E1.1(b)(1); the

district court did not err in denying the three-level reduction.

See U.S.S.G. § 3E1.1(b); see also United States v. Garcia, 135 F.3d
951, 957 n.7 (5th Cir.), cert. denied, 118 S. Ct. 2386 (1998);

United States v. Leonard, 61 F.3d 1181, 1187 (5th Cir. 1995)(“§

                                       - 2 -
3E1.1(b) makes it clear that the defendant must timely notify the

government of an intention to plead guilty, not of an intention to

seek a bench trial or to stipulate to certain facts”); United

States v. Maldonado, 42 F.3d 906, 913-14 (5th Cir. 1995).

     Finally, the sentencing hearing record reveals that Zamarripa

was given an opportunity to address the district court before

sentence was imposed; there was no Rule 32(c)(3)(C) violation. See

United States v. Washington, 44 F.3d 1271, 1276-77 (5th Cir. 1995).

                                                       AFFIRMED




                              - 3 -